DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 5, 10-11 recite the limitation "the liquid hydrocarbon".  There is insufficient antecedent basis for this limitation in the claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,784,414. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘414 recites a process where a copolymer is formed from ethylhexyl methacrylate and butyl acrylate which is then added to a pipeline. This is an anticipatory type double patenting rejection.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,676,878. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘414 recites a process where a copolymer is formed from ethylhexyl methacrylate and butyl acrylate which is then added to a pipeline. This is an anticipatory type double patenting rejection.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,316,118. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘414 recites a process where a copolymer is formed from ethylhexyl methacrylate and butyl acrylate which is then added to a pipeline. This is an anticipatory type double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-6, 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stanley (US 3,554,897).
Stanley teaches a process where 42 g of butyl methacrylate was added to 8 g dimethylaminoethyl acrylate, 106 g lauryl methacrylate, and 44 g of stearyl methacrylate (col. 2, ln. 64-68) and the subsequent mixture was polymerized (col. 3, ln. 1-15). Butyl methacrylate falls in the scope of the first batch of monomers. Lauryl methacrylate and stearyl methacrylate each fall in the scope of a second batch of monomers. Each of lauryl methacrylate and stearyl methacrylate are used in an amount greater than the amount of butyl methacrylate. The monomers are mixed together and polymerized. Stanley teaches the polymer is added to a tube having liquid petroleum fractions (col. 3, ln. 16-35). A tube falls in the scope of a pipeline and liquid petroleum fractions include napthas, kerosene, gas oils and crude oils (col. 1, ln. 35-40) and are hydrocarbons. Stanley teaches the amount of polymer added to a feedstream of hydrocarbon is in the range of 0.0005 to about 0.5 wt% (col. 2, ln. 53-60) which corresponds to 5-5000 ppmw and overlaps the claimed range. Stanley teaches the polymer formed is for treating hydrocarbon liquids including crude oil (claim 5).
Stanley does not expressly recite the properties of drag reduction, suppressing turbulent eddies, effect of the viscosity, or solubility parameter. However, Stanley teaches the same copolymer as claimed having less than 50 wt% of a first batch of monomers less than or equal to the molecular weight of butyl (meth)acrylate and having more than 50 wt% of a second batch of monomers more than the molecular weight of butyl (meth)acrylate. Therefore, since Stanley teaches the same copolymers as claimed, the copolymers of Stanley contain the claimed properties since such properties are evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Stanley does not explicitly recite the suppression of turbulent eddies or the viscosity change of the hydrocarbon. However, Stanley teaches the same polymer being added to the same material (crude oil) as the instant claims, therefore, the polymer of Stanley contains the same properties and acts in the same manner, suppressing turbulent eddies and not lowering the viscosity. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Stanley does not recite the asphaltene content or API gravity. However, in the instant specification, the claimed asphaltene content and API gravity are shown to correspond to heavy crude oil. See instant specification, pg. 7-8. Stanley teaches addition to crude oil, which is a genus encompassing three species of crude oil, heavy, medium and light. One of ordinary skill in the art would at once envisage each of the species of heavy, medium and light crude oil because the class of species is sufficiently limited. Thus, the genus of crude oil anticipates the species of heavy crude oil. See MPEP 2131.02. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stanley (US 3,554,897).
Stanley teaches a process where 42 g of butyl methacrylate was added to 8 g dimethylaminoethyl acrylate, 106 g lauryl methacrylate, and 44 g of stearyl methacrylate (col. 2, ln. 64-68) and the subsequent mixture was polymerized (col. 3, ln. 1-15). Butyl methacrylate falls in the scope of the first batch of monomers. Lauryl methacrylate and stearyl methacrylate each fall in the scope of a second batch of monomers. Each of lauryl methacrylate and stearyl methacrylate are used in an amount greater than the amount of butyl methacrylate. The monomers are mixed together and polymerized. Stanley teaches the polymer is added to a tube having liquid petroleum fractions (col. 3, ln. 16-35). A tube falls in the scope of a pipeline and liquid petroleum fractions include napthas, kerosene, gas oils and crude oils (col. 1, ln. 35-40) and are hydrocarbons. Stanley teaches the amount of polymer added to a feedstream of hydrocarbon is in the range of 0.0005 to about 0.5 wt% (col. 2, ln. 53-60) which corresponds to 5000 ppmw and overlaps the claimed range. Stanley teaches the polymer formed is for treating hydrocarbon liquids including crude oil (claim 5).
Stanley does not expressly recite the properties of drag reduction, suppressing turbulent eddies, effect of the viscosity, or solubility parameter. 
Stanley teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Stanley suggests the amount. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Stanley. See MPEP 2123.

Claims 1, 3, 5-7, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buriks (US 4,582,628).
Buriks teaches a process where copolymers are formed for addition to crude oil (abstract, col. 4, ln. 39-50) where examples of suitable copolymers include a 65/35 mole ratio of methyl acrylate/ethylhexyl methacrylate (col. 12, ln. 35). A 65/35 mole ratio of methyl acrylate/ethylhexyl methacrylate corresponds to about 45 wt% methyl acrylate and about 55 wt% of ethylhexyl methacrylate which falls in the claimed range. Buriks teaches the method of making the copolymers includes adding a molar combination of monomers to a reactor followed by polymerization (col. 3, ln. 40-59). Buriks teaches the polymer is added to crude oil as a 1% solution to 100 ml of the emulsion in amounts such as 0.20 ml (col. 6, ln. 43-67) which corresponds to about 20 ppm polymer and falls in the claimed range.
Buriks does not explicitly recite that there are two batches of monomers prior to mixing. However, it would have been obvious to one of ordinary skill in the art that to measure out the appropriate amount of each monomer, each monomer must be isolated from the other components prior to mixing. This corresponds to the claimed steps of obtaining a first batch of monomers and obtaining a second batch of monomers. In other words, it would have been obvious that to arrive at a 65/35 molar mixture of methyl acrylate and ethylhexyl methacrylate, each component must be measured out before mixing because otherwise the amount would not be controlled.
Buriks does not expressly recite the properties of drag reduction, suppressing turbulent eddies, effect of the viscosity, or solubility parameter. However, Buriks teaches the same copolymer as claimed having less than 50 wt% of a first batch of monomers less than or equal to the molecular weight of butyl (meth)acrylate and having more than 50 wt% of a second batch of monomers more than the molecular weight of butyl (meth)acrylate. Therefore, since Buriks teaches the same copolymers as claimed, the copolymers of Stanley contain the claimed properties since such properties are evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Buriks does not recite the asphaltene content or API gravity. However, in the instant specification, the claimed asphaltene content and API gravity are shown to correspond to heavy crude oil. See instant specification, pg. 7-8. Buriks teaches addition to crude oil, which is a genus encompassing three species of crude oil, heavy, medium and light. One of ordinary skill in the art would at once envisage each of the species of heavy, medium and light crude oil because the class of species is sufficiently limited. Thus, the genus of crude oil anticipates the species of heavy crude oil. See MPEP 2131.02. 

Claims 2, 4, 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buriks (US 4,582,628) in view of Inaoka (EP 0882739).
Buriks teaches a process where copolymers are formed for addition to crude oil (abstract, col. 4, ln. 39-50) where examples of suitable copolymers include a 65/35 mole ratio of methyl acrylate/ethylhexyl methacrylate (col. 12, ln. 35). A 65/35 mole ratio of methyl acrylate/ethylhexyl methacrylate corresponds to about 45 wt% methyl acrylate and about 55 wt% of ethylhexyl methacrylate which falls in the claimed range. Buriks teaches the method of making the copolymers includes adding a molar combination of monomers to a reactor followed by polymerization (col. 3, ln. 40-59). Buriks teaches the polymer is added to crude oil as a 1% solution to 100 ml of the emulsion in amounts such as 0.20 ml (col. 6, ln. 43-67) which corresponds to about 20 ppm polymer and falls in the claimed range.
Buriks does not explicitly recite that there are two batches of monomers prior to mixing. However, it would have been obvious to one of ordinary skill in the art that to measure out the appropriate amount of each monomer, each monomer must be isolated from the other components prior to mixing. This corresponds to the claimed steps of obtaining a first batch of monomers and obtaining a second batch of monomers. In other words, it would have been obvious that to arrive at a 65/35 molar mixture of methyl acrylate and ethylhexyl methacrylate, each component must be measured out before mixing because otherwise the amount would not be controlled.
Buriks does not expressly recite the properties of drag reduction, suppressing turbulent eddies, effect of the viscosity, or solubility parameter. However, Buriks teaches the same copolymer as claimed having less than 50 wt% of a first batch of monomers less than or equal to the molecular weight of butyl (meth)acrylate and having more than 50 wt% of a second batch of monomers more than the molecular weight of butyl (meth)acrylate. Therefore, since Buriks teaches the same copolymers as claimed, the copolymers of Stanley contain the claimed properties since such properties are evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Buriks does not recite the asphaltene content or API gravity. However, in the instant specification, the claimed asphaltene content and API gravity are shown to correspond to heavy crude oil. See instant specification, pg. 7-8. Buriks teaches addition to crude oil, which is a genus encompassing three species of crude oil, heavy, medium and light. One of ordinary skill in the art would at once envisage each of the species of heavy, medium and light crude oil because the class of species is sufficiently limited. Thus, the genus of crude oil anticipates the species of heavy crude oil. See MPEP 2131.02. 
Buriks does not explicitly recite addition to a pipeline. However, Inaoka teaches acrylate copolymers to a pipeline that transports crude oil (pg. 3, ln. 9-17). It would have been obvious to one of ordinary skill in the art to add the copolymer to a pipeline in order to improve the drag reduction in the pipeline (pg. 4, ln. 2-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764